


Exhibit 10.20

 

Compensation Determinations
concerning certain
Executive Officers of Sealed Air Corporation
2005 and 2006

 

I.              On February 16, 2006, the Organization and Compensation
Committee (the “Committee”) of the Board of Directors of Sealed Air Corporation
(the “Corporation”) made the following decisions regarding the compensation of
the executive officers who were named in the Summary Compensation Table of the
Corporation’s Proxy Statement for its 2005 Annual Meeting of Stockholders and
who are expected to be named in the Summary Compensation Table of the
Corporation’s Proxy Statement for its 2006 Annual Meeting of Stockholders. The
Committee made its decisions with respect to the compensation of William V.
Hickey, President and Chief Executive Officer, who is also a director of the
Corporation, after the Committee’s consultation with the other non-management
directors of the Corporation.

 

2006 Base Salary Increases and 2005 Cash Bonuses.  The Committee approved
increases to the base salaries of the executive officers effective as of
March 1, 2006. The Committee also certified achievement of one of the
performance goals established early in 2005 under its Performance-Based
Compensation Program. The performance goal that was achieved related to 2005
operating expenses as a percentage of net sales. Based on the achievement of
such goal, the Committee could approve a 2005 cash bonus for each of the
executive officers named below and for certain other key executives in the
amount of up to $2.56 million and could, but are not required to, approve stock
awards during 2006 under the Corporation’s 2005 Contingent Stock Plan to each of
the executive officers listed below and to certain other key executives in the
amount of up to 162,900 shares of common stock. Subject to such cap for 2005
cash bonuses, the Committee approved cash bonuses for all of the executive
officers on February 16, 2006 based on the Committee’s judgment regarding
achievement of financial goals, including corporate operating profit and, where
appropriate, divisional or regional operating profit, non-financial goals that
were individually established for each of the executive officers during the
first quarter of 2005, and individual performance during 2005. Since the
Corporation had not achieved its targeted 2005 corporate operating profit, 2005
cash bonuses for all bonus-eligible employees, including the officers named
below, were reduced to an average of 80% of the bonus objectives established in
early 2005. Also, on February 16, 2006, the Committee granted an award of
restricted stock to Ms. White in the amount of 7,000 shares of common stock
under the 2005 Contingent Stock Plan.

 

The approved salaries and bonuses are as follows:

 

 

 

2006

 

2005 Cash

 

Executive Officer and Title

 

Salary

 

Bonus

 

 

 

$

 

$

 

William V. Hickey
President and Chief Executive Officer

 

500,000

 

310,000

 

David B. Crosier
Senior Vice President

 

330,000

 

150,000

 

David H. Kelsey
Senior Vice President and Chief Financial Officer

 

350,000

 

134,800

 

Robert A. Pesci
Senior Vice President

 

350,000

 

130,000

 

J. Stuart K. Prosser
Senior Vice President

 

348,926

*

116,899

*

H. Katherine White
Vice President, General Counsel and Secretary

 

293,000

 

70,000

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Mr. Prosser’s compensation is paid in British pounds. The compensation shown
for Mr. Prosser is based on 1 British pound equivalent to US$1.7712.

 

2006 Performance Goals.  On February 16, 2006, the Committee established
performance goals under the Performance-Based Compensation Program for cash
bonuses for 2006 payable in 2007 and for awards to be made in 2007 under the
2005 Contingent Stock Plan for the officers listed above and for certain other
key employees. The 2006 performance goals were based upon diluted earnings per
share, operating expenses as a percentage of net sales, net operating profit
after tax, and net income. Full achievement of any of the goals during 2006
would permit cash bonuses to be paid to each of such executive officers up to
the maximum cash bonus specified in the Performance-Based Compensation Program,
which is the greater of one percent (1%) of the Corporation’s net earnings for
2006 or $1 million, and awards to be made in 2007 under the 2005 Contingent
Stock Plan in the amount of up to two-tenths of 1% (0.2%) of the issued and
outstanding shares of the Corporation’s common stock as of January 1, 2007. The
Committee has the discretion to approve lower cash bonuses and awards under the
2005 Contingent Stock Plan to the executive officers. The Committee also
established individual cash bonus goals for each executive officer based upon
achievement of financial goals, including corporate return on assets, as well as
non-financial goals designed to align performance with the Corporation’s
business goals and strategies.

 

Other Compensation Information.  The Corporation will provide additional
information regarding the compensation paid to the executive officers for 2005
in its 2006 Proxy Statement, which the Corporation expects to file with the
Securities and Exchange Commission in March 2006.

 

II.            On February 16, 2005, the Committee made the following decisions
regarding the compensation of the executive officers who were named in the
Summary Compensation Table of the Corporation’s Proxy Statement for its 2004
Annual Meeting and who were expected to be named in the Summary

 

--------------------------------------------------------------------------------


 

Compensation Table of the Corporation’s Proxy Statement for its 2005 Annual
Meeting. Decisions with respect to the compensation of William V. Hickey,
President and Chief Executive Officer, were made after consultation with the
other non-management directors of the Corporation.

 

2005 Base Salary Increases and 2004 Cash Bonuses.    The Committee approved
increases to the base salaries of the executive officers effective as of
March 1, 2005. The Committee also certified achievement of certain performance
goals established early in 2004 under its Performance-Based Compensation
Program. The performance goals that were achieved related to 2004 diluted
earnings per share and 2004 net income. Based on the achievement of such goals,
the Committee could approve a 2004 cash bonus for Mr. Hickey in the amount of up
to $539,000 and could approve stock awards during 2005 under the current
Contingent Stock Plan or under the new 2005 Contingent Stock Plan to each of the
executive officers listed below in the amount of up to 42,900 shares of common
stock. Subject to such cap for Mr. Hickey’s 2004 cash bonus, the Committee
approved cash bonuses of $400,000 for Mr. Hickey and such other amounts for all
of the executive officers on February 16, 2005 based on the Committee’s judgment
regarding achievement of financial goals, including corporate operating profit
and, where appropriate, divisional or regional operating profit, non-financial
goals that were individually established for each of the executive officers
during the first quarter of 2004, and individual performance during 2004. Also,
on February 16, 2005, the Committee granted an award to Mr. Hickey of 20,000
shares of common stock under the current Contingent Stock Plan.

 

The approved salaries and bonuses are as follows:

 

 

 

2005

 

2004 Cash

 

Executive Officer and Title

 

Salary

 

Bonus

 

 

 

$

 

$

 

William V. Hickey, President and Chief Executive Officer

 

480,000

 

400,000

 

David H. Kelsey, Senior Vice President and Chief Financial Officer

 

337,000

 

146,250

 

Robert A. Pesci, Senior Vice President

 

337,000

 

152,000

 

J. Stuart K. Prosser, Senior Vice President

 

357,638

*

132,456

*

Manuel Mondragón, Vice President

 

265,650

 

87,435

 

H. Katherine White, Vice President, General Counsel and Secretary

 

280,000

 

80,000

 

 

--------------------------------------------------------------------------------

*     Mr. Prosser’s compensation is paid in British pounds. The compensation
shown for Mr. Prosser is based on 1 British pound equivalent to US$1.8855 as of
February 16, 2005.

 

2005 Performance Goals.    On February 16, 2005, the Committee and the Board of
Directors approved amendments to the Corporation’s Performance-Based
Compensation Program, subject to approval of such amendments by the
Corporation’s stockholders at the 2005 Annual Meeting. Also on February 16,
2005, the Committee and the Board of Directors approved the 2005 Contingent
Stock Plan, which was to supersede the then current Contingent Stock Plan,
subject to approval of the 2005 Contingent Stock Plan by the Corporation’s
stockholders at the 2005 Annual Meeting. Subject to such stockholder approval,
the Committee established performance goals under the amended Performance-Based
Compensation Program for cash bonuses for 2005 payable in 2006 and for awards to
be made in 2006 under the 2005 Contingent Stock Plan for the officers listed
above and for certain other key employees. (The foregoing approvals by the
Corporation’s stockholders were obtained at the 2005 Annual Meeting.)  The 2005
performance goals were based upon diluted earnings per share, operating expenses
as a percentage of net sales, net operating profit after tax, and net income.
Achievement of all goals during 2005 would permit cash bonuses to be paid

 

--------------------------------------------------------------------------------


 

to each of such executive officers up to the maximum cash bonus specified in the
amended Performance-Based Compensation Program, which is the greater of one
percent (1%) of the Corporation’s net earnings for 2005 or $1 million, and stock
awards to be made in 2006 under the 2005 Contingent Stock Plan in the amount of
up to two-tenths of 1% (0.2%) of the issued and outstanding shares of the
Corporation’s common stock as of January 1, 2006. The Committee has the
discretion to approve lower cash bonuses and stock awards to the executive
officers. The Committee also established individual cash bonus goals for each
executive officer based upon financial goals, including corporate operating
profit and, where applicable, divisional and regional operating profit, as well
as non-financial goals designed to align performance with the Corporation’s
business goals and strategies.

 

--------------------------------------------------------------------------------
